Citation Nr: 0009988	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

Entitlement to service connection for a neuropsychiatric 
disorder as secondary to service connected disabilities.  

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1958 and from May 1984 to September 1987.  He also had 
numerous periods of inactive duty training over the years.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1997 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that the veteran's claim 
for service connection for a neuropsychiatric disorder was 
not well grounded.

The claim was remanded by the Board in a January 1999 
decision.  

The matter of a total rating by reason of individual 
unemployability due to service connected disabilities will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Service connection is currently in effect for 
degenerative joint disease of the lumbosacral spine, lumbar 
radiculopathy, and lumbosacral strain, currently evaluated as 
60 percent disabling, tinnitus, evaluated as 10 percent 
disabling, and a gunshot wound scar, left gluteus area, 
gunshot wound scar, right lumbar area, and bilateral 
sensorineural hearing loss, each rated as noncompensable.

2.  The veteran's claim for service connection for a 
depressive disorder on a secondary basis is plausible  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
depressive disorder on a secondary basis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table). Competent medical 
evidence is also required to satisfy the medical etiology or 
medical diagnosis issues in secondary service connection 
claims.  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Service connection may also be granted for a non service-
connected disability which has been aggravated by a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is currently in effect for degenerative 
joint disease of the lumbosacral spine, lumbar radiculopathy, 
and lumbosacral strain, currently evaluated as 60 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and a 
gunshot wound scar, left gluteus area, gunshot wound scar, 
right lumbar area, and bilateral sensorineural hearing loss, 
each rated as noncompensable.  

A September 1997 psychological report has been received from 
the veteran's private psychologist.  This report includes an 
opinion that the veteran's various physical conditions, 
including service connected hearing loss, tinnitus and severe 
back pain were affecting the veteran's emotional health.  The 
diagnosis was depression and anxiety disturbance.  

As noted, this evidence must be presumed true for the purpose 
of determining whether or not a plausible claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Although there is a VA compensation examination report, dated 
in October 1997, that includes an opinion to the effect that 
there is no relationship between the veteran's service 
connected disorders and the development of his psychiatric 
disease, the opinion apparently does not include the question 
of aggravation as set forth in the Allen case. 

Under these circumstances, the claim is found to be well 
grounded.  


ORDER

The claim of entitlement to service connection for a 
depressive disorder on a secondary basis is well grounded.  
To this extent only, the appeal is granted.


REMAND

As the claim has been found to be well grounded, VA has a 
duty to assist the veteran in developing facts and further 
consideration by the RO is appropriate.  This duty includes 
ordering a medical examination when indicated by the 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Service connection is currently in effect for degenerative 
joint disease of the lumbosacral spine, lumbar radiculopathy, 
and lumbosacral strain, currently evaluated as 60 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and a 
gunshot wound scar, left gluteus area, gunshot wound scar, 
right lumbar area, and bilateral sensorineural hearing loss, 
each rated as noncompensable.

As noted, the most recent VA compensation examination 
explores a possible relationship between the veteran's 
service connected conditions and the development of a 
depressive disorder, but does not render an opinion that the 
former could have aggravated the latter.  In view this, it is 
believed that an additional examination should be undertaken.  
The issue of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities must be held in abeyance pending the development 
requested herein.  

Therefore the case is remanded for the following:

The veteran should be scheduled for a VA 
examination to be conducted by a board of 
two psychiatrists in order to determine 
the etiology, nature, and severity of any 
psychiatric illness, to include 
depression.  The examiners must be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  All 
testing and any specialized examinations 
deemed necessary should be performed.

Following the examination, and in 
conjunction with a review of the claims 
folder, it is requested that the board 
render an opinion as to whether it is as 
least as likely as not that the veteran's 
psychiatric disorder is causally related 
to or aggravated by the service connected 
disabilities?  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  If aggravated, it is 
requested that the examiners, to the 
extent possible, identify the degree of 
aggravation.  The examiner's attention is 
directed to the September 1997 
examination conducted by the veteran's 
psychologist, C. M. Morales.  A complete 
rational for any opinion expressed should 
be included in the examination report.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



